DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dahi (US 2014/0357736 A1) in view of Henriksen et al (US 2009/0165459 A1).
Applicants’ claimed invention is directed to for the co-production of methanol and ammonia in parallel comprising the steps of (a) providing a hydrocarbon feed stock; (b) preparing a separate hydrogen stream and a separate oxygen stream by electrolysis of water; (c) preparing a separate oxygen stream and a separate nitrogen stream by separation of air; (d) introducing at least part of the separate oxygen stream from step (b) and at least part of the separate oxygen from step (c) into an autothermal reformer; (e) in the autothermal reformer autothermal reforming the hydrocarbon feed stock from step (a) to a methanol synthesis gas comprising hydrogen and carbon oxides; (f) converting the methanol synthesis gas to raw methanol in a methanol synthesis stage; and in parallel (g) introducing the at least part of the separate hydrogen stream from step (b) and the separate nitrogen stream from step (c) into an ammonia synthesis loop and converting the nitrogen and hydrogen stream to ammonia.
Dahi teaches a process for co-producing methanol and ammonia. The process comprises primary steam reforming a hydrocarbon feedstock followed by reforming in a secondary reformer which is operated with oxygen enriched air. The obtained gas is subjected to a partial water gas shift and the gas obtained is partially catalytically converted into methanol in a once-through methanol synthesis stage. The gas effluent is subjected to a catalytic methanation stage and then N2 and H2 is converted into ammonia.  The ratio of hydrogen to nitrogen is about 3:1 [0008]-[0013], [0015], [0018], [0030], [0038], [0039], [0042], [0043] and [0046]).
The subject-matter of claim 1 therefore differs from this known process in that it further comprises separating water by electrolysis and the oxygen thereby obtained is used to enrich air for the secondary reformer and the hydrogen obtained is added to the methanol syngas.
The problem to be solved by the present invention may therefore be regarded as improving the efficiency of a process for co-producing ammonia and methanol, in particular with respect to the CO2 emission and avoiding the need for an air separation unit for obtaining oxygen enriched air. However, Henriksen teaches a process for making syngas for producing different compounds such as methanol and ammonia or combinations thereof (paragraph [0060]). According to Fig. 1 the process comprises reforming natural gas in an ATR (34) and electrolyzing water (19) whereby H2 (20) and O2 (24) are obtained. Oxygen is sent to a gasifier (31) and then to the ATR (34). The gas (35) reformed in the ATR is sent together with H2 from the electrolysis (20) to a methanol synthesis section (38). Furthermore, it is obvious to the person skilled in the art that electrolysis of water does not emit CO2. It is further obvious from Henriksen that an air separation unit is not necessary for the ATR when water is electrolyzed. Hence, it is clear to the person skilled in the art that by combining oxygen demanding secondary reforming and electrolyzing water oxygen is produced for the secondary reformer without the need for an air separation unit.
It would therefore would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention starting from Dahi and posed with the problem of improving the efficiency of a process for co-producing ammonia and methanol, in particular with respect to the CO2 emission and avoiding the need for an air separation unit for obtaining oxygen enriched air, in Henriksen finds the solution to this problem without exercising an inventive step. 
In regard to claim 2, Dahi is silent with respect to module number.  However, since the synthesis gas obtained by the method of Dahi and/or Henriksen is the same process as the instant invention, therefore it should have the same module number.  It is also known that for methanol synthesis a syngas mixture is used that preferably has a SN of 1.9-2.5, more preferably SN is 1.9-2.3, 2.0-2.2, or 2.0-2.1. For co-producing methanol and ammonia the SN of the syngas may be somewhat higher than for methanol only, excess of hydrogen will be used in the ammonia synthesis section; but preferably composition is optimized for methanol conversion (see US 2012/0148472 [0042]).
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to adjust the ratio of SN (1.9-2.2), which is suitable for co-production of methanol and ammonia.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dahi (US 2014/0357736 A1) in view of Henriksen et al (US 2009/0165459 A1) as applied to claims 1-3 above, and further in view of Nakamura et al (US 2012/0100062 A1).
Neither Dahi nor Henriksen discloses powering the electrolysis of water and /or air separation by renewable energy.  However, Nakamura teaches powering water electrolysis and the air separation unit with renewable energy.   One example of the ammonia production plant for synthesizing ammonia by using solar energy is described by referring to FIG. 1. As shown in FIG. 1, the ammonia production plant 10 has a hydrogen production facility 100, a hydrogen storage facility 200, a nitrogen production facility 300 and an ammonia synthesis facility 400. The hydrogen production facility 100 is a facility for acquiring solar energy and producing hydrogen from water by utilizing the acquired solar energy. In the hydrogen production facility 100, solar energy is used as the energy source for the hydrogen production and therefore, hydrogen is produced during daytime in which solar energy is radiated, and is stopped during the nighttime when solar energy is not radiated.  See paragraphs 0036-0037, 0044-0047, 0062 and 0069.

It would therefore would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings provided by Nakamura in Henriksen and Dahi’ s processes, in order to improve the efficiency of a process for co-producing ammonia and methanol, in particular with respect to the CO2 emission and avoiding the need for an air separation unit for obtaining oxygen enriched in Henriksen finds the solution to this problem without exercising an inventive step. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622